FILED
 1                         ORDERED PUBLISHED                OCT 10 2012

 2                                                      SUSAN M SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
                                                          O F TH E N IN TH C IR C U IT
 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5
 6   In re:                        )      BAP No.      AZ-11-1491-JuBrD
                                   )
 7   ANNA LEAFTY,                  )      Bk. No.      11-05054-RTB
                                   )
 8                  Debtor.        )
     ______________________________)
 9                                 )
     ANNA LEAFTY,                  )
10                                 )
                    Appellant,     )
11   v.                            )      O P I N I O N
                                   )
12   AUSSIE SONORAN CAPITAL, LLC, )
                                   )
13                  Appellee.      )
     ______________________________)
14
                        Submitted Without Oral Argument
15                           on September 19, 2012*
16                          Filed - October 10, 2012
17             Appeal from the United States Bankruptcy Court
                         for the District of Arizona
18
       Honorable Redfield T. Baum, Sr., Bankruptcy Judge, Presiding
19                  _____________________________________
20   Appearances:     Appellant Anna Leafty pro se on brief; Clifford
                      B. Altfeld, Esq., of Altfeld & Battaile P.C., on
21                    brief for Appellee Aussie Sonoran Capital, LLC.
                      ____________________________________
22
     Before:   JURY, BRAND**, and DUNN, Bankruptcy Judges.
23
24
          *
25          Pursuant to Rule 8012, after notice to the parties, the
     Motions Panel unanimously determined after examination of the
26   briefs and record that oral argument was not needed by order
     entered on July 3, 2012.
27
          **
            Hon. Julia W. Brand, Bankruptcy Judge for the Central
28   District of California, sitting by designation.
 1   JURY, Bankruptcy Judge:
 2
 3        Appellee, Aussie Sonoran Capital, LLC (“ASC”) scheduled a
 4   trustee’s sale of chapter 131 debtor’s property after its
 5   predecessor in interest obtained relief from stay.    On the day
 6   of the sale, debtor, Anna Leafty, dismissed her previous
 7   bankruptcy case and filed the instant case.   ASC then moved to
 8   dismiss debtor’s second bankruptcy case, to confirm the prior
 9   order which terminated the automatic stay, or in the
10   alternative, to terminate the stay and/or deny extension of
11   stay.
12        The bankruptcy court granted ASC’s motion and entered
13   separate orders granting relief from stay (the “RFS Order”) and
14   dismissing debtor’s case (the “Dismissal Order”) under
15   § 109(g)(2).   The RFS Order confirmed, among other things, that
16   the automatic stay was not in effect when the trustee’s sale
17   occurred.   The bankruptcy court denied debtor’s motion for
18   reconsideration under Rule 9024 which incorporates Civil Rule
19   60(b).
20        For the reasons stated below, we conclude that the
21   bankruptcy court’s dismissal of debtor’s second bankruptcy case
22   was proper because debtor was ineligible to file under
23   § 109(g)(2), and there was no reason to suspend the application
24   of the statute under the circumstances of the case.    As a result
25
          1
26          Unless otherwise indicated, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.
27   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, and “Civil Rule” references are to the Federal Rules
28   of Civil Procedure.

                                    -2-
 1   of debtor’s ineligibility, the automatic stay was not in effect
 2   with respect to ASC’s trustee’s sale of debtor’s real property
 3   under § 362(b)(21)(A).    Accordingly, we AFFIRM.
 4                                I.   FACTS
 5        Debtor owned and resided in real property located in
 6   Scottsdale, Arizona.    On June 7, 2007, debtor executed a
 7   promissory note in the amount of $307,500 with Argent Mortgage
 8   Company, LLC (“Argent”).    The note was secured by a deed of
 9   trust recorded against debtor’s property.     In August 2008,
10   debtor defaulted on the note.
11        On December 31, 2008, Argent assigned its interest in the
12   note and deed of trust to Citigroup Global Markets Realty Corp.
13   (“Citigroup”).    On that same day, a notice of trustee’s sale was
14   recorded.    The beneficial interest in the note and deed of trust
15   was later transferred from Citigroup to Liquidation Properties,
16   and then from Liquidation Properties to Kondaur Capital
17   Corporation (“Kondaur”).
18        On November 6, 2009, debtor filed a chapter 13 petition in
19   the District of Arizona (Bankr. Case No. 09-bk-28586) after
20   communications regarding an alleged modification of the note
21   broke down.    On April 2, 2010, Kondaur moved for relief from the
22   automatic stay on debtor’s residence.     The bankruptcy court
23   granted the motion over debtor’s objection by order entered June
24   7, 2010.    Just prior to the entry of the order ASC, f/k/a Dos
25   Mates, LLC, acquired the note and deed of trust from Kondaur.
26        Following entry of the order granting relief from stay,
27   debtor commenced a lawsuit in the Arizona Superior Court,
28   Maricopa County, against ASC and others entitled Leafty v. Dos

                                       -3-
 1   Mates, LLC, et al. (Ariz. Sup. Ct. Case No. CV2010-015409).
 2   Debtor applied for and obtained a temporary restraining order
 3   without notice.    Debtor’s lawsuit alleged, among other things,
 4   that securitization of her promissory note constituted a fraud,
 5   and that an original of her note needed to be attached to her
 6   deed of trust.    Debtor amended her complaint to add a party or
 7   parties.    Her first amended complaint was dismissed,2 and she
 8   later filed a second amended complaint.      The defendants moved to
 9   dismiss.    The Arizona Superior Court granted the various motions
10   to dismiss with prejudice.3
11        Pursuant to a power of sale, ASC noticed a trustee’s sale
12   for 10:00 a.m. on March 1, 2011.      On the morning of the
13   trustee’s sale date, debtor filed a request for dismissal of her
14   bankruptcy, filed a second bankruptcy case at 9:25 a.m. and
15   faxed a copy of the petition to ASC’s counsel’s office in
16   Tucson.    The trustee’s sale was held in Phoenix before ASC’s
17   counsel received notice of debtor’s second bankruptcy.
18        ASC then moved to dismiss debtor’s second bankruptcy case,
19   to confirm the prior order terminating the stay, or in the
20   alternative, to terminate the stay and/or deny extension of the
21
22
23
24
25
          2
26          The dismissal of the complaint dissolved the temporary
     restraining order.
27
          3
            Debtor appealed the dismissal to the Arizona Court of
28   Appeals, Division One (Case No. 1-CV-11-366).

                                     -4-
 1   stay.4   ASC’s motion was based on §§ 109(g) and 362(c) and (d).5
 2   At the March 22, 2011 hearing, the bankruptcy court gave debtor
 3   additional time to respond and took the matter under advisement.
 4        Debtor filed her response on March 25, 2011.    Debtor
 5   maintained that the foreclosure sale was in violation of the
 6   stay.    Debtor further argued that ASC had failed to comply with
 7   the contractual provisions of the deed of trust and the
 8   statutory notice requirements under Arizona law.    These
 9   violations, debtor argued, demonstrated that the stay should not
10   be terminated.   Moreover, debtor contended that she had the
11   right to file an adversary proceeding against ASC to challenge
12   their standing to foreclose.
13        The bankruptcy court granted ASC’s motion as it related to
14   the automatic stay by order entered April 6, 2011.    The RFS
15   Order (1) confirmed the June 6, 2010, order granting relief from
16   stay in debtor’s prior bankruptcy nunc pro tunc; (2) confirmed
17   that the trustee’s sale held on March 1, 2011 was not stayed by
18   the filing of the petition in this case; (3) terminated the stay
19   to allow the Arizona Superior Court to enter any and all rulings
20   regarding the property or the debtor in Case No. CV2010-015409;
21   (4) allowed ASC to proceed with any F.E.D. (forcible entry and
22   detainer) action regarding the property; and (5) stated that the
23
24        4
            The ASC motion did not request the court to annul the
     stay, an option provided by § 362(d).
25
          5
26          ASC later filed a notice of supplemental authority citing
     § 362(b)(20) as additional authority. On appeal, ASC contends
27   that it inadvertently cited § 362(b)(20) instead of
     § 362(b)(21). We agree that § 362(b)(20) does not apply to this
28   case.

                                     -5-
 1   order shall apply notwithstanding any additional bankruptcy
 2   filing by debtor.
 3        On April 8, 2011, the bankruptcy court entered the
 4   Dismissal Order which stated that debtor was ineligible for
 5   chapter 13 relief pursuant to § 109(g)(2) due to the fact that
 6   she had a case pending in the last 180 days and had voluntarily
 7   dismissed her case following the filing of a request for relief
 8   from the automatic stay.
 9        Debtor then moved for relief from the orders under Civil
10   Rule 60(b)(1) and (6).   At the May 10, 2011 hearing, the court
11   took the matter under advisement.    The bankruptcy court issued
12   findings of fact and conclusions of law regarding debtor’s
13   motion by minute entry/order entered May 12, 2011.    The court
14   found that § 109(g)(2) was clear that debtor was not eligible
15   due to her prior case and the proceedings therein.    The court
16   entered the order denying debtor’s motion on August 23, 2011.
17        Other litigation between the parties followed.    There was a
18   F.E.D. hearing in the state court resulting in an eviction order
19   (which debtor appealed6), a hearing setting a bond to stay the
20   eviction (which debtor failed to post), two additional
21   bankruptcy filings (the last of which was dismissed with
22   prejudice, precluding debtor from filing a bankruptcy case in
23
24
25        6
            Ariz. Ct. App. Case No. 1-CV-SV 11-0459. Also, during
26   the F.E.D. proceeding, debtor filed a Special Action appeal,
     which was denied. Ariz. Ct. App. Case No 1-CA-SA 11-0132.
27   Debtor then filed a Petition for Review to the Arizona Supreme
     Court. Ariz. Case No. CV-11-0228-PR. The Arizona Supreme Court
28   declined review.

                                    -6-
 1   the District of Arizona for one year7), and finally, a second
 2   Arizona Superior Court action seeking to enjoin the eviction.
 3   Since then, debtor has been removed from the property.
 4        Debtor timely appealed the Dismissal Order, the RFS Order,
 5   and the denial of her reconsideration motion.   Debtor’s Notice
 6   of Appeal requested a stay pending appeal.   However, debtor
 7   failed to comply with Rule 8005 by filing a motion in the
 8   bankruptcy court.   As a result, no stay was issued.
 9                           II.   JURISDICTION
10        The bankruptcy court had jurisdiction over this proceeding
11   under 28 U.S.C. §§ 1334 and 157(b)(2)(A) and (G).   We have
12   jurisdiction under 28 U.S.C. § 158.8
13
          7
            Bankruptcy Case Nos. 11-bk-17566-RTB and 11-bk-21074-GBN.
14   The bankruptcy court’s order dismissing debtor’s latest case
15   with prejudice was subject to reconsideration only upon court
     approval and required debtor to file all schedules and
16   statements and pay the filing fee prior to the court’s
     acceptance of any such case.
17
          8
            ASC contends that debtor’s appeal of the orders has
18   become moot. The mootness doctrine applies when events occur
19   during the pendency of the appeal that make it impossible for
     the appellate court to grant effective relief. Clear Channel
20   Outdoor, Inc. v. Knupfer (In re PW, LLC), 391 B.R. 25, 33 (9th
     Cir. BAP 2008). The determining issue is “whether there exists
21   a ‘present controversy as to which effective relief can be
     granted.’” People of Village of Gambell v. Babbitt, 999 F.2d
22
     403, 406 (9th Cir. 1993) (quoting NW Envtl. Def. Ctr. v. Gordon,
23   849 F.2d 1241, 1244 (9th Cir. 1988)). If no effective relief is
     possible, we must dismiss for lack of jurisdiction because we do
24   not have jurisdiction over moot appeals. I.R.S. v. Pattullo (In
     re Pattullo), 271 F.3d 898, 901 (9th Cir. 2001). Here, although
25   it may be difficult to restore the parties to the status quo
26   ante, it is not impossible. There is nothing in the record that
     shows debtor’s property was sold to a third party.
27   Theoretically, if we reversed, the trustee’s sale would be void
     and title to the property would revert to debtor. Although she
28                                                      (continued...)

                                     -7-
 1                               III.    ISSUES
 2        A.   Whether the bankruptcy court abused its discretion in
 3   dismissing debtor’s second bankruptcy case under § 109(g)(2);
 4        B.   Whether the bankruptcy court abused its discretion in
 5   granting the relief set forth in the relief from stay order; and
 6        C.   Whether the bankruptcy court abused its discretion in
 7   denying debtor’s motion for reconsideration.
 8                        IV.   STANDARDS OF REVIEW
 9        Whether the bankruptcy court properly applied § 109(g)(2),
10   is subject to de novo review.      Home Sav. of Am., F.A. v. Luna
11   (In re Luna), 122 B.R. 575, 576 (9th Cir. BAP 1991).      We also
12   review the bankruptcy court’s interpretation of the Bankruptcy
13   Code de novo.   Am. Express Bank, FSB v. Smith (In re Smith), 418
14   B.R. 359, 364 (9th Cir. BAP 2009).
15        We review the bankruptcy court’s orders dismissing a
16   chapter 13 bankruptcy case, granting relief from stay and
17   denying a motion for reconsideration of an order for abuse of
18   discretion.   Brown v. Sobczak (In re Sobczak), 369 B.R. 512, 516
19   (9th Cir. BAP 2007) (dismissal); Kronemyer v. Am. Contractors
20   Indem. Co. (In re Kronemyer), 405 B.R. 915, 919 (9th Cir. BAP
21   2009) (relief from stay); First Ave. W. Bldg., LLC v. James (In
22   re OneCast Media, Inc.), 439 F.3d 558, 561 (9th Cir. 2006)
23   (reconsideration).   A bankruptcy court abuses its discretion if
24   it applied the wrong legal standard or its findings were
25
          8
26         (...continued)
     is presently not in possession, she would again own the property
27   and could move back in. Accordingly, we could fashion effective
     relief, and the appeal is not moot. We therefore reach the
28   merits of the orders on appeal.

                                        -8-
 1   illogical, implausible or without support in the record.
 2   TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 832 (9th
 3   Cir. 2011).
 4                             V.   DISCUSSION
 5        This appeal involves the interplay between § 109(g)(2),
 6   which governs debtor’s eligibility to file a second bankruptcy
 7   case within 180 days of her voluntary dismissal of her first
 8   case, and § 362(b)(21)(A), which states that certain actions
 9   against real property of an ineligible debtor under § 109(g)(2)
10   are not stayed.
11
     A.   The Bankruptcy Court Did Not Abuse Its Discretion In
12        Dismissing Debtor’s Second Case
13        We first consider debtor’s eligibility to file her second
14   case under § 109(g)(2).   This section states in relevant part:
15        Notwithstanding any other provision of this section,
          no individual . . . may be a debtor under this title
16        who has been a debtor in a case pending under this
          title at any time in the preceding 180 days if-
17
          . . .
18
          (2) the debtor requested and obtained the voluntary
19        dismissal of the case following the filing of a
          request for relief from the automatic stay provided by
20        section 362 of this title.
21        The purpose of § 109(g)(2) is to prevent abusive filings.
22   Greenwell v. Carty (In re Carty), 149 B.R. 601, 603 (9th Cir.
23   BAP 1993).
24        If it were not for this section, it would be possible
          for a debtor to delay foreclosure and deny the secured
25        creditor the opportunity to have their rights
          adjudicated within a reasonable period of time. If
26        the filing of a subsequent premature petition did not
          toll the running of the 180 days, it would be very
27        simple to render Section 109(g) ineffective and
          meaningless by the act of dismissing and refiling
28        bankruptcy petitions, whenever foreclosure loomed on

                                     -9-
 1        the horizon.
 2   Id. (quoting In re Gregory, 110 B.R. 911, 912 (Bankr. E.D. Mo.
 3   1989)).
 4        Section 109(g)(2) is not jurisdictional in nature and,
 5   therefore, the bankruptcy court has discretion to suspend the
 6   application of the statute and not dismiss a debtor’s case under
 7   certain circumstances.   In re Luna, 122 B.R. at 577; see also
 8   Mendez v. Salven (In re Mendez), 367 B.R. 109, 116 (9th Cir. BAP
 9   2007) (§ 109 eligibility is not jurisdictional).    In In re Luna,
10   the lender had not complied with the bankruptcy court’s order
11   granting relief from stay that required the lender to provide a
12   payoff and reinstatement notice to the debtor, and the debtor
13   had tendered the amount to reinstate the debt based upon the
14   debtor’s calculations.   122 B.R. at 576.   When the debtor filed
15   a second case, the Panel found that mechanical application of
16   § 109(g)(2) was inappropriate where doing so would produce an
17   illogical, unjust, or capricious result, or when the benefit of
18   a dismissal would inure to a bad faith creditor.    Id. at 577.
19        Debtor relies heavily on In re Luna to demonstrate that the
20   bankruptcy court abused its discretion in dismissing her case in
21   reliance on § 109(g)(2).   However, as the bankruptcy court
22   recognized, the narrow, equitable exception to dismissal under
23   § 109(g)(2) in In re Luna has no application in this case.
24   There is nothing in the record that shows dismissal of debtor’s
25   second bankruptcy case was illogical or unjust under the
26   circumstances.   Debtor had the opportunity to challenge the
27   request for relief from stay with respect to her property in her
28   first bankruptcy case, and she did not prevail.    That order

                                    -10-
 1   became final.    On the morning of the scheduled foreclosure sale,
 2   debtor voluntarily dismissed her case and filed the instant case
 3   to stop the sale.    This is exactly the kind of abuse that
 4   § 109(g)(2) was designed to address.     In re Carty, 149 B.R. at
 5   603.
 6          Furthermore, the facts of Luna are distinguishable from
 7   this case.    Here, we do not have a “conditional” order granting
 8   relief from stay that was violated.     In addition, there is
 9   nothing in the record besides debtor’s conclusory allegations
10   that demonstrates ASC’s bad faith.     Debtor alleges that ASC
11   failed to comply with the contractual provisions under the deed
12   of trust and the Arizona statutory notice requirements
13   pertaining to foreclosure sales, but these allegations were the
14   subject of several actions debtor commenced in the Arizona state
15   court which are (or were) pending appeal.     Debtor has not
16   presented us with any order by the state court invalidating the
17   sale of her residence on these or any other grounds.
18          Debtor also argues that dismissal of her second case was
19   inappropriate because of a significant change of circumstances.
20   See Mortg. Mart, Inc. v. Rechnitzer (In re Chisum), 847 F.2d
21   597, 600 (9th Cir. 1988) (“‘a bona fide change in circumstances’
22   can justify a finding that successive bankruptcy filings were
23   proper”); see also Carr v. Sec. Sav. & Loan Ass’n, 130 B.R. 434,
24   436 (D.N.J. 1991) (noting that “debtor was not allowed to
25   commence a second bankruptcy proceeding within 180 days of her
26   last proceeding, absent a bona fide change in circumstances”).
27          Debtor appears to rely on Carr to support her change of
28   circumstances argument.    However, the issue on appeal in Carr

                                     -11-
 1   was not about the bankruptcy court’s ruling regarding the
 2   debtor’s changed circumstances.    Rather, the issue was whether a
 3   secured creditor, who had obtained an order for relief from the
 4   automatic stay in a prior bankruptcy proceeding and had
 5   repossessed collateral pursuant to that order, was required
 6   under § 362(a) to turn over the repossessed collateral
 7   immediately to the debtor’s estate upon the debtor’s subsequent
 8   refiling of a bankruptcy petition.   The creditor argued that
 9   despite the automatic stay upon the second filing, it was
10   entitled to retain possession of the debtor’s car pending a
11   showing that debtor had a change of circumstances that justified
12   the filing of the second petition.
13        The district court found no support for this proposition,
14   noting that there were no exceptions from the stay under
15   § 362(b) for successive filings.   Therefore, the district court
16   affirmed the bankruptcy court’s ruling that the creditor had
17   violated the stay by refusing to turn over the debtor’s car
18   before the bankruptcy court determined whether the debtor’s
19   second petition was filed in good faith.   The holding in Carr
20   has no applicability to this case.
21        The significant change of circumstances, debtor argues, was
22   the 2010 enactment of Ariz. Rev. Stat. § 33-807.01.   This
23   section states:
24        For a property with a first deed of trust recorded on
          or after January 1, 2003 through December 31, 2008, if
25        the borrower occupies the property as the borrower’s
          principal residence, before a trustee may give notice
26        of a trustee’s sale for the property pursuant to
          § 33-808, the lender must attempt to contact the
27        borrower to explore options to avoid foreclosure at
          least thirty days before the notice is recorded.
28

                                   -12-
 1   The statute further provides that the lender’s contact attempt
 2   “shall be made in writing and documentation of the notice shall
 3   be maintained in the credit file.”      Ariz. Rev. Stat.
 4   § 33–807.01(B).
 5        We do not think this change in the law constitutes the kind
 6   of change of circumstances that would warrant the discretionary
 7   suspension of § 109(g)(2).    First, there is no indication that
 8   the statute applies to the December 2008 notice of trustee’s
 9   sale recorded against debtor’s property which occurred before
10   the enactment of the statute.    Second, the statute does not
11   provide a private cause of action.      Wright v. Chase Home Fin.,
12   LLC, No. CV 11-00095-PHX-FJM, 2011 WL 4101513, at *4 (D. Ariz.
13   Sept. 14, 2011).   Third, “the kind of ‘changed circumstances’
14   required to justify a successive filing must be positive
15   changes, i.e., debtor’s objective, financial circumstances and
16   ability to perform the plan proposed must have improved between
17   dismissal of the prior case and commencement of the new case.”
18   In re Huerta, 137 B.R. 356, 368 (Bankr. C.D. Cal. 1992)
19   (discussing changed circumstances in the context of good faith
20   and serial filings).
21        Here, there is no evidence in the record that debtor’s
22   circumstances had improved.   “When the debtor, who has the
23   burden of proof, has not made sufficient showing of ‘changed
24   circumstances’ the Bankruptcy Court may reasonably infer that
25   the successively filed case or cases were commenced solely to
26   prevent or delay foreclosure.”    Id. at 369.
27        In sum, the record does not support debtor’s arguments for
28   suspending the application of § 109(g)(2).      Therefore, we

                                      -13-
 1   conclude that the bankruptcy did not abuse its discretion when
 2   it dismissed debtor’s second case.
 3
     B.   The Bankruptcy Court Did Not Abuse Its Discretion In
 4        Granting ASC’s RFS Motion
 5        The RFS order grants ASC various forms of relief with
 6   respect to the automatic stay.    On appeal, debtor challenges
 7   some, but not all, of the relief granted.9   Her primary argument
 8   relates to the bankruptcy court’s conclusion that no stay was
 9   imposed by the filing of her second petition.    However, the RFS
10   Order does not say that.   Rather, the RFS order confirmed that
11   the trustee’s sale held March 1, 2011, was not stayed by the
12   filing of the petition in this case.
13        Under § 362(b)(21)(A) certain actions against the real
14   property of ineligible debtors under § 109(g) are not stayed.
15   This section was added to the list of exclusions from the
16   automatic stay under § 362(b) with the enactment of the
17   Bankruptcy Abuse Prevention and Consumer Protection Act, Pub. L.
18   No. 109-8, 119 Stat. 23.   Section 362(b)(21)(A) provides that
19   the filing of a petition does not operate to stay “any act to
20   enforce any lien against or security interest in real property —
21   . . . if the debtor is ineligible under § 109(g) to be a debtor
22
          9
23          Debtor complains that the court erred in confirming that
     the relief from stay order entered in her first bankruptcy case
24   applied to her second case nunc pro tunc. She also contends
     that the RFS Order confirming the sale violated Ariz. Rev. Stat.
25   § 33-810(C) which states in relevant part that “[a] sale shall
26   not be complete if the sale as held is contrary to or in
     violation of any federal statute in effect because of an unknown
27   or undisclosed bankruptcy.” As discussed below, in light of the
     applicability of § 362(b)(21)(A), it is unnecessary to address
28   these alleged errors on appeal.

                                      -14-
 1   in a case under this title . . . .”    As discussed above, debtor
 2   was ineligible to be a debtor under § 109(g)(2).    Therefore,
 3   because § 362(b)(21)(A) applied at the time debtor filed her
 4   second petition, as a matter of law, the automatic stay was not
 5   in effect with respect to her property.    Accordingly, the
 6   confirmation in the RFS Order that the trustee’s sale was not
 7   stayed was a correct statement of the law.
 8          Debtor contends the RFS Order was defective because it
 9   incorrectly cited § 362(b)(20) which does not apply to her case.
10   As a result, debtor argues the bankruptcy court did not have
11   authority to grant the relief it purported to grant.    We
12   disagree.    Even though ASC invoked a different Code section in
13   the bankruptcy court, there is no prejudice to debtor when her
14   arguments on appeal are not substantively altered from those
15   made in the bankruptcy court.    Moreover, whether § 362(b)(21)(A)
16   applies to this case is a matter of law, not fact, subject to de
17   novo review.    Accordingly, although the RFS Order incorrectly
18   cites § 362(b)(20) rather than § 362(b)(21)(A), we construe the
19   order as being consistent with § 362(b)(21)(A).
20          To avoid the consequences of § 362(b)(21)(A), debtor
21   contends § 362(c)(3)(A) applies to her second case.    It does
22   not.    This section is a limitation on the operation of the stay
23   in the event of a second filing within a one year window of a
24   previously dismissed case and has nothing to do with debtor’s
25   eligibility to file her second case which was governed by
26   § 109(g)(2).    Because the bankruptcy court found debtor was
27   ineligible under this section, a decision which we do not
28   disturb on appeal, the specific exception to the automatic stay

                                     -15-
 1   under § 362(b)(21)(A) was directly applicable.
 2
     C.   The Bankruptcy Court Did Not Abuse Its Discretion In
 3        Denying Debtor’s Motion For Reconsideration
 4        Debtor contends that the same issues on appeal were briefed
 5   extensively in the bankruptcy court and, therefore, her motion
 6   for relief from the judgment or order should not have been
 7   denied.   The bankruptcy court did not abuse its discretion in
 8   denying her motion for reconsideration because the motion merely
 9   repeated arguments that were already presented to and considered
10   by the bankruptcy court.
11                              VI.   CONCLUSION
12        Accordingly, the orders appealed from are in all respects
13   AFFIRMED.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      -16-